          Case 5:16-cv-00483-LCB Document 144 Filed 07/17/20 Page 1 of 3                                         FILED
                                                                                                         2020 Jul-17 PM 06:16
                                                                                                        U.S. DISTRICT COURT
                                                                                                            N.D. OF ALABAMA



     IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
                      DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

SAMANTHA MALONE, HOLLY                                )
KIMMONS, MARK BLEDSOE,                                )
ANDY FENNELL, and TRAVIS                              )
MOSELY,                                               )
                                                      )
        Plaintiffs,                                   )
                                                      )
v.                                                     ) Civil Action No. 5:16-CV-00483-LCB
                                                      )
CITY OF DECATUR, ALABAMA,                             )
EMILY BAGGETT, CHRISTY                                )
MILLER, and PROFESSIONAL
PROBATION SERVICES,                                   )
                                                      )
        Defendants.                                   )



     MOTION TO RESCHEDULE JULY 31, 20202 HEARING OR IN THE
        ALTERNATIVE ALLOW FOR ATTENDANCE BY ZOOM


        Plaintiffs Samantha Malone, Holly Kimmons, Mark Bledsoe, Andy Fennell,

and Travis Mosley (“Plaintiffs”) request the Court reschedule the hearing set for July

31, 2020 to sometime after August 17, 2020 1 , or in the alternative allow for

attendance by Zoom. As grounds for this motion counsel states as follows:




1
 Currently starting on August 11, 2020, counsel has a trial scheduled to begin in Pride-Fort v. North American
Lighting Inc, 3:17-cv-01203-MHH.
          Case 5:16-cv-00483-LCB Document 144 Filed 07/17/20 Page 2 of 3




      1. The case is set for a hearing on July 31, 2020 in Huntsville, Alabama.

     2.     On that date undersigned is scheduled to be visiting relatives who live out

     of state. Counsel has been unable to visit since the pandemic began.

     3. While there are co-counsel on the case, undersigned had substantial briefing

     responsibility for the pending motions and would like to be present at the

     hearing.

     4.      Counsel for the City of Decatur has been contacted, does not oppose the

     motion and for any rescheduling purposes reports conflicts on August 20, 25,

     26.

     5.       Counsel for Professional Probation Services has been contacted, does

     not oppose the motion and for any rescheduling purposes reports conflicts on

     August 27 and 28.

      WHEREFORE PREMISES CONSIDERED, the plaintiffs request that

July 31, 2020 hearing be rescheduled or in the alternative allow attendance by Zoom.


Respectfully submitted,

/s/ Lee Winston
Lee Winston
Roderick T. Cooks
WINSTON COOKS, LLC
505 North 20th Street
Suite 815 Financial Center
Birmingham, AL 35203
       Case 5:16-cv-00483-LCB Document 144 Filed 07/17/20 Page 3 of 3




Byron R. Perkins (ASB-0183-N75B)
PERKINS LAW, LLC
The Civic Center Medical Forum Bldg.
950 22nd Street North, Suite 82
Birmingham, Alabama 35203

Terrinell Lyons-Edwards
The Law Offices of Terrinell Lyons
612 S. Court Street
Florence, AL 35630



                         CERTIFICATE OF SERVICE

I certify that on July 17, 2020 the foregoing was filed via the Court’s Electronic
Filing System which will notify all persons registered to receive the filing.

s/Lee Winston
